           Case 1:17-cv-01248-DAD-GSA Document 47 Filed 08/06/20 Page 1 of 2



 1

 2

 3

 4

 5

 6

 7

 8
                            UNITED STATES DISTRICT COURT
 9
                                EASTERN DISTRICT OF CALIFORNIA
10

11   WILLIAM J. GRADFORD,                       1:17-cv-01248-DAD-GSA-PC
12                 Plaintiff,                   ORDER REQUIRING PARTIES TO
                                                NOTIFY COURT WHETHER A
13          v.                                  SETTLEMENT CONFERENCE WOULD
                                                BE BENEFICIAL
14   STANISLAUS PUBLIC SAFETY
     CENTER, et al.,                            THIRTY-DAY DEADLINE
15
                   Defendants.
16

17

18   I.     BACKGROUND
19          William J. Gradford (“Plaintiff”) is a former prisoner proceeding pro se and in forma
20   pauperis with this civil rights action pursuant to 42 U.S.C. § 1983. This case now proceeds
21   against defendant Sergeant Florres for use of excessive force in violation of the Eighth
22   Amendment.
23          On October 10, 2019, the Court issued a Discovery and Scheduling Order establishing
24   deadlines for the parties, including a discovery deadline of April 10, 2020, and a dispositive
25   motion filing deadline of June 10, 2020. (ECF No. 32.) All of the deadlines have now expired
26   and no dispositive motions have been filed. No other motions are pending.
27          At this stage of the proceedings, the Court ordinarily proceeds to schedule the case for
28   trial. However, see below.

                                                   1
              Case 1:17-cv-01248-DAD-GSA Document 47 Filed 08/06/20 Page 2 of 2



 1   II.       SETTLEMENT PROCEEDINGS
 2             The Court is able to refer cases for mediation before a participating United States
 3   Magistrate Judge. Settlement conferences are ordinarily held in person at the Court or at a prison
 4   in the Eastern District of California, however, due to the current Covid 19 situation other
 5   accommodations can be discussed. Therefore, Plaintiff and Defendant shall notify the Court
 6   whether they believe, in good faith, that settlement in this case is a possibility and whether they
 7   are interested in having a settlement conference scheduled by the Court.1
 8   III.      CONCLUSION
 9             Based on the foregoing, IT IS HEREBY ORDERED that within thirty (30) days from
10   the date of service of this order, Plaintiff and Defendant shall each file a written response to this
11   order, notifying the Court whether they believe, in good faith, that settlement in this case is a
12   possibility and whether they are interested in having a settlement conference scheduled by the
13   Court.2
14
     IT IS SO ORDERED.
15

16          Dated:       August 6, 2020                                  /s/ Gary S. Austin
                                                                 UNITED STATES MAGISTRATE JUDGE
17

18

19

20

21

22

23

24

25
               1    The parties may wish to discuss the issue by telephone in determining whether they believe settlement
26
     is feasible.
27
             2 The issuance of this order does not guarantee referral for settlement, but the Court will make every

28   reasonable attempt to secure the referral should both parties desire a settlement conference.


                                                                2
